   Case 18-04427                Doc 33       Filed 10/18/18 Entered 10/18/18 23:32:20          Desc Imaged
                                             Certificate of Notice Page 1 of 4
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         EASTERN DIVISION


In re:                                                           §         Case No. 18-04427
Castro, Francisco                                                §
                                                                 §
                                                                 §
                                          Debtors(s)             §

                                            DENOTICE OF TRUSTEE’S FINAL REPORT AND
                                                 APPLICATIONS FOR COMPENSATION
                                                   AND DEADLINE TO OBJECT (NFR)
           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Joseph A. Baldi, trustee of
the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have filed final fee
applications, which are summarized in the attached Summary of Trustee’s Final Report and Applications for
Compensation.
            The complete Final Report and all applications for compensation are available for inspection at the Office
of the Clerk, at the following address:
                                     Clerk of the Court
                                     219 S. Dearborn Street
                                     7th Floor
                                     Chicago, IL 60604
            Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the objections
upon the trustee, any party whose application is being challenged and the United States Trustee. A hearing on the
fee applications and any objection to the Final Report will be held at

               ϭϬ͗ϯϬa.m. on EŽǀĞŵďĞƌϭϰ, 2018
              in Courtroom ϳϰϰ, U.S. Courthouse
              219 S. Dearborn St., Chicago, IL 60604


  Date Mailed:        ϭϬͬϭϲ/2018                             By :   /s/ Joseph A. Baldi
                                                                     Trustee
Joseph A. Baldi
20 N. Clark St. Suite 200
Chicago, IL 60602




UST Form 101-7-NFR (10/1/2010)(Page 1 )
   Case 18-04427                Doc 33     Filed 10/18/18 Entered 10/18/18 23:32:20               Desc Imaged
                                           Certificate of Notice Page 2 of 4
                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION



In re:
                                                                 §
Castro, Francisco                                                §       Case No. 18-04427
                                                                 §
                                                                 §
                                                                 §
                                          Debtors(s)             §

                                          SUMMARY OF TRUSTEE’S FINAL REPORT AND
                                              APPLICATION FOR COMPENSATION



         The Final Report shows receipts of                                       $                           5,000.00
         and approved disbursements of                                            $                              30.00
         leaving a balance on hand of:                                            $                           4,970.00


          Claims of secured creditors will be paid as follows:

                                                             NONE

          Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                              Interim
                                                                                             Payments        Proposed
                             Reason/Applicant                        Total Requested          to Date        Payment
Trustee, Fees: Joseph A. Baldi                                       $       1,250.00 $             0.00 $       1,250.00
Attorney for Trustee, Fees: Baldi Berg, Ltd                          $       1,551.00 $             0.00 $       1,551.00
Total to be paid for chapter 7 administrative expenses                                                   $       2,801.00
Remaining Balance                                                                                        $       2,169.00

           Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                             NONE

       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
          Allowed Priority Claims are:

                                                           NONE
       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

UST Form 101-7-NFR (10/1/2010)(Page 2 )
   Case 18-04427                Doc 33    Filed 10/18/18 Entered 10/18/18 23:32:20                   Desc Imaged
                                          Certificate of Notice Page 3 of 4
        Timely claims of general (unsecured) creditors totaling $49,856.97 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 4.4 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:

                                                             Allowed
   Claim                                                    Amount of             Interim Payments         Proposed
    No.        Claimant                                       Claim                     to Date            Payment
00001          Discover Bank Discover Products Inc     $             5,558.28 $                0.00 $                 241.81
00002          Capital One Bank (USA), N.A. by         $             2,059.08 $                0.00 $                  89.58
00003          Capital One Bank (USA), N.A. by         $              760.97 $                 0.00 $                  33.11
00004          American Express Bank FSB c/o Becket $                 854.60 $                 0.00 $                  37.18
00005          UNITED STATES DEPARTMENT OF             $            38,966.02 $                0.00 $              1,695.19
00006          Department Stores National Bank c/o     $             1,658.02 $                0.00 $                  72.13

Total to be paid to timely general unsecured creditors                                               $             2,169.00

Remaining Balance                                                                                    $                  0.00

         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:

                                                            NONE




                                                     Prepared By:      /s/ Joseph A. Baldi
                                                                       Trustee
Joseph A. Baldi
20 N. Clark St. Suite 200
Chicago, IL 60602

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.


UST Form 101-7-NFR (10/1/2010)(Page 3 )
          Case 18-04427            Doc 33       Filed 10/18/18 Entered 10/18/18 23:32:20                         Desc Imaged
                                                Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-04427-TAB
Francisco Castro                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: cshabez                      Page 1 of 1                          Date Rcvd: Oct 16, 2018
                                      Form ID: pdf006                    Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 18, 2018.
db             +Francisco Castro,   4200 N. Troy Street,   Chicago, IL 60618-2414
aty           #+Baldi Berg, Ltd.,   20 N. Clark Street,   Suite 200,   Chicago,, IL 60602-4120
26865013        American Express National Bank,   c/o Becket and Lee LLP,    PO Box 3001,
                 Malvern PA 19355-0701
26998626        Department Stores National Bank,   c/o Quantum3 Group LLC,    PO Box 657,
                 Kirkland, WA 98083-0657
26878460        UNITED STATES DEPARTMENT OF EDUCATION,   CLAIMS FILING UNIT,    PO BOX 8973,
                 MADISON, WI 53708-8973

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26831825        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 17 2018 02:12:47
                 Capital One Bank (USA), N.A.,   by American InfoSource LP as agent,   PO Box 71083,
                 Charlotte, NC 28272-1083
26799453        E-mail/Text: mrdiscen@discover.com Oct 17 2018 02:15:39     Discover Bank,
                 Discover Products Inc,   PO Box 3025,   New Albany, OH 43054-3025
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 18, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 15, 2018 at the address(es) listed below:
              Joseph A Baldi   on behalf of Trustee Joseph A Baldi, Tr jabaldi@baldiberg.com
              Joseph A Baldi, Tr    jabaldi@baldiberg.com, jbaldi@iq7technology.com
              Joseph A Baldi, Tr    on behalf of Trustee Joseph A Baldi, Tr jabaldi@baldiberg.com,
               jbaldi@iq7technology.com
              Joseph A Baldi, Tr    on behalf of Attorney   Baldi Berg, Ltd. jabaldi@baldiberg.com,
               jbaldi@iq7technology.com
              Michael J Gunderson    on behalf of Debtor 1 Francisco Castro bankruptcy@chicago.com,
               lopez@gundersonfirm.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 6
